OO CO Ss DR NH BB WH PO

Mw NY NY NY NY N N DY De ee ee oe oe OL OL
aN DMN FF YP NF DD we I DH BR wD HH ABS

 

 

Case 2:18-cv-01246-WBS-AC Document17 Filed 04/02/20 Page 1 of 4

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3"! Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

PORTER Sco TT

A PROFESSIONAL CORPORATION
John R. Whitefleet, SBN 213301
350 University Ave., Suite 200
Sacramento, California 95825

TEL: 916.929.1481

FAX: 916.927.3706

Attorneys for Defendants CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

ROBERT STRONG, Case No.: 2:18-CV-01246-WBS-AC
Plaintiff, DEFENDANTS’ NOTICE OF LODGING
IN SUPPORT OF DEFENDANTS CITY
vs. OF VALLEJO, ANDREW BIDOU, AND

JARRETT TONNS’ MOTION AND
CITY OF VALLEJO, JARRETT TONN; MOTION FOR SUMMARY JUDGMENT
ANDREW BIDOU, and DOE VALLEJO

POLICE OFFICER, Date: June 1, 2020
Time: 1:30 p.m.
Defendants. Courtroom: 5, 14" Floor

/

PLEASE TAKE NOTICE that on March 31, 2020, pursuant to Eastern District Local Rule
138d), Defendants CITY OF VALLEJO, ANDREW BIDOU, AND JARRETT TONN (“Defendants”)
filed/lodged with the Court FIVE (5) videos identified as Exhibit G, H, I, J, and K, in support of its
Motion for Summary Judgment or in the alternative. The videos could not be electronically filed because

{02186956.DOCX} 1

NOTICE OF LODGING IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Oo OC NY DB NW BP WH HPO Y/Y

MN RY NY NY NY NY NY NY Be em em ewe ee eB oe ED OL
oN DW FF YH NH KF SSD eM AI HDHD BOP 2S

 

 

Case 2:18-cv-01246-WBS-AC Document17 Filed 04/02/20 Page 2 of 4

they are non-graphical/textual computer files only available in DVD format.
EXHIBIT G

Officer Tonn Initial Stop Body Warn Camera

EXHIBIT H

Officer Tonn Body Warn Camera titled [Suspect_given_miranda_admonishment]
EXHIBIT I

Officer Tonn Body Warn Camera titled [Conversation_with_suspect 8]
EXHIBIT J

Officer Tonn Body Warn Camera titled [Conversation_and_citing out_suspect 7]
EXHIBIT K

Robert Strong Cellphone video titled [Video-3[0]]

Dated: April 2, 2020 PORTER SCOTT
A PROFESSIONAL CORPORATION

By _/s/ John R. Whitefleet

John R. Whitefleet
Attorneys for Defendants

{02186956.DOCX} 2

NOTICE OF LODGING IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
Oo Oo NY DH AW BP W w

mw RY Y NY NY NY N NY NY Be Be ew we Se Kw ee DR
oN D YH FB NF SGD we RA AA RO HP 2S

 

 

Case 2:18-cv-01246-WBS-AC Document17 Filed 04/02/20 Page 3 of 4

Strong v. City of Vallejo
U.S.D.C. - Eastern District of California — 2:18-cv-01246-WBS-AC

DECLARATION OF SERVICE

Tam a resident of the United States and of the County, of Sacramento, California. I am over the
age of eighteen years and not a party to the within above-entitled action. My business address is 350
University Avenue, Suite 200, Sacramento, California.

[am familiar with this Company’s practice whereby the mail, after being placed in a designated
area, is given the appropriate postage and is deposited in a U.S. mailbox in the City of Sacramento,
California, after the close of the day’s business.

That on the date below, I served the following: DEFENDANTS’ NOTICE OF LODGING IN
SUPPORT OF DEFENDANTS CITY OF VALLEJO, ANDREW BIDOU, AND JARRETT
TONNS’ MOTION AND MOTION FOR SUMMARY JUDGMENT on all parties in the said action
as addressed below by causing a true copy thereof to be served:

£ MAIL. I am familiar with this Company’s practice whereby the mail, after being placed in a
designated area, is given the appropriate postage and is deposited in a U. S. mailbox in the City of
Sacramento, California, after the close of the day’s business.

0 Certified Mail/Return Receipt Requested, Article #

BY PERSONAL SERVICE. I caused such document(s) to be delivered by hand to the office of
the person(s) listed below

BY OVERNIGHT DELIVERY. I caused the above-listed document(s) to be delivered by
overnight delivery to the office of the person(s) listed below:

BY FACSIMILE. I caused the above-listed document(s) to be transmitted by facsimile
transmission from (916) 927-3706 to the facsimile number listed below. The transmission was reported
as completed and without error. A copy of the transmission report is attached. The transmission report
was properly issued by the transmitting facsimile machine.

Addressed as follows:

Stanley Goff

Law Office of Stanley Goff
15 Boardman Place Suite 2
San Francisco, CA 94103
Attorneys for Plaintiff

///

II

{02186956.DOCX} 3

NOTICE OF LODGING IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
So SG SI DH A BR WwW pO KL

Bw NY YP NYY N NR BD He He em ew He Re DY LD OL
eon eS SF Se ON Se Se ome UA OA RB OS hm oo OS

 

 

Case 2:18-cv-01246-WBS-AC Document17 Filed 04/02/20 Page 4 of 4

Senior U.S. District Judge William B. Shubb
Robert I. Matsui United States Courthouse
501 I Street

Courtroom 5, 14" Floor

Sacramento, CA 95814

I declare pnder penalty of perjury that the foregoing is true and correct. Executed at Sacramento,
California, on Pe: O ,

i"

E arth Lit
Carol Olive

{02186956.DOCX} 4

NOTICE OF LODGING IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 
